ASSET PURCHASE AGREEMENT BY AND AMONG NDS NUTRITIONAL PRODUCTS, INC., CORY WIEDEL, RYAN ZINK, AND BOND LABORATORIES, INC. October 1, 2008 4416103v.8 TABLE OF CONTENTS PAGE ARTICLE I ASSETS AND LIABILITIES 1 1.1. Acquired Assets. 1 1.2. Excluded Assets 2 1.3. Assumed Liabilities 2 1.4. Excluded Liabilities 2 1.5. Employees 3 1.6. Purchases of Product Inventory 4 1.7. Instruments of Transfer 5 1.8. Payment of Sales Taxes 5 ARTICLE II PURCHASE PRICE 5 2.1. Purchase Price 5 2.2. Gross Profit Adjustments to Earn-Out Amount. 6 2.3. Pro-Rations 8 2.4. Allocation of Purchase Price 8 2.5. Negotiated Value 8 2.6. Distribution of Shares to Shareholders 8 2.7. Bulk Sales Compliance 8 ARTICLE III PURCHASE PRICE 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDERS 9 4.1. Organization, Good Standing and Qualification 9 4.2. Authorization; Binding Obligation 9 4.3. Consents and Approvals. 9 4.4. No Violation 10 4.5. Licenses and Permits 10 4.6. Ownership; No Subsidiaries 10 4.7. Acquired Assets 10 4.8. Leases of Personal Property 11 4.9. Financial Statements 11 4.10. Absence of Certain Events 11 4.11. Legal Proceedings 13 4.12. Solvency and Value of Transfer 13 4.13. Compliance with FDA and FTC Regulations. 13 4.14. Compliance with Laws. 14 4.15. Employment Matters. 15 4.16. Benefit Plan Compliance with Provisions ofApplicable Law 16 4.17. No Undisclosed Liability 17 4.18. No Brokers 17 4.19. Taxes 17 4.20. List of Contracts 18 4.21. Real Properties 19 4.22. Financing Statements 19 4.23. Transactions With Affiliates 19 4.24. Insurance 19 4.25. Intellectual Property 19 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 20 5.1. Organization, Good Standing and Qualification 20 5.2. Authorization; Binding Obligation 20 5.3. Legal Proceedings 21 5.4. No Brokers 21 5.5. No Violation 21 5.6. Consents and Approvals. 21 5.7. Commission Documents, Financial Statements 21 5.8. Issuance of Securities 22 5.9. No Brokers 22 5.10. No Implied Representations or Warranties; Due Diligence 22 ARTICLEVI COVENANTS 23 6.1. Conduct of Seller’s Business Pending Closing 23 6.2. Notice by Seller of Certain Events 24 6.3. Consents and Approvals. 24 6.4. Inventory 25 6.5. Payments; Collections. 25 6.6. Preservation of and Access to Certain Records. 26 6.7. Maintenance of Insurance Coverage 27 6.8. Supply, License and Transition Services Agreement 27 ARTICLE VII CONFIDENTIALITY 27 7.1. Confidentiality. 27 ARTICLE VIII CONIDITIONS PRECENDENT TO BUYER’S PERFORMANCE AND TO SELLER’S PERFORMANCE 28 8.1. Conditions to Buyer’s Obligations 28 8.2. Conditions to Seller’s Obligations 30 8.3. No Injunction or Action 31 ARTICLE IX SURVIVAL OF REPRESENTATIONS AND WARRANTIES; 32 9.1. Survival of Representations and Warranties 32 9.2. Indemnification by Seller and Shareholders 32 9.3. Indemnification by Buyer 33 9.4. Indemnification Process 33 9.5. Limitations on Indemnification. 34 ARTICLE X MISCELLANEOUS 36 10.1. Termination 36 10.2. Notice of Termination; Effect of Termination 36 10.3. Expenses 37 10.4. Entire Subject Matter; Amendment 37 10.5. Assignment 37 10.6. Counterparts 37 10.7. Governing Law; Submission to Jurisdiction 37 10.8. Schedules and Exhibits 38 10.9. Severability 38 10.10. Notices 38 10.11. Representation by Counsel 39 10.12. Construction 39 10.13. Headings 39 10.14. Waivers 39 10.15. Attorney’s Fees 40 10.16. No Consequential Damages 40 4416103v.8 i ASSET PURCHASE AGREEMENT This
